Citation Nr: 1600157	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  12-35 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for right shoulder degenerative arthritis and impingement syndrome.

2. Entitlement to a compensable rating for spondylosis of the lumbar spine.

3. Entitlement to a compensable rating for left heel spur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1987 until June 1994 and August 1997 until September 2010.

These matters come before the Board of Veteran's Appeals (Board) from a December 2010 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Winston Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran's representative has averred that the June 2010 VA medical examination does not reflect the Veteran's current severity level in regard to his right shoulder degenerative arthritis and impingement syndrome and spondylosis of the lumbar of the spine. (See May 2015 Appellant's Brief). As such, the Board finds that the May 2015 Appellant's Brief infers that the Veteran's service-connected  right shoulder degenerative arthritis and impingement syndrome and spondylosis of the lumbar of the spine has worsened since his last VA medical examination. Based on the alleged worsening of the Veteran's right shoulder degenerative arthritis and impingement syndrome and spondylosis of the lumbar, the Board finds that another VA examination is warranted. Snuffer v. Gober, 10 Vet. App. 400 (1997).

Additionally, the Board finds that a remand is required to satisfy VA's duty to assist. In October 2015, the Veteran's representative reported that current relevant treatment records are in the possession of the Dallas, Texas VA Medical Center (Dallas VAMC). Thus, VA should attempt to obtain all records not already associated with this folder.


Accordingly, the case is REMANDED for the following action:

1. Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for his right shoulder degenerative arthritis and impingement syndrome, spondylosis of the lumbar of the spine, and left heel spur, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records, for each medical treatment provider identified.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, to include Dallas VAMC and associate them with the claims file.

2. Schedule the Veteran for a VA medical examination with the appropriate clinician to determine the current severity of his right shoulder degenerative arthritis and impingement syndrome, spondylosis of the lumbar of the spine, and left heel spur. The claims file should be made available for the examiner to review, and the examination report should reflect that such review was accomplished. All pertinent findings should be reported. 

In addition to reporting the objective test results, the examiner should fully describe the Veteran's lay accounts of functional effects caused by the above disabilities in the final report of the evaluation, such as those impacting his daily activities and employability.

3. After undertaking any other development deemed appropriate, readjudicate the issue on appeal. If any of the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran and his representative, with an appropriate opportunity to respond. The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




